Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 and 9-18 are pending in the application. Claims 1 and 9-18 are rejected.


Response to Amendment / Argument
Beginning on page 7 of the response filed November 29th, 2021, Applicant traverses the rejection of claims under 35 USC 103. Applicant refers to the working examples on page 8 of the response and asserts that “the higher reaction temperature of the second step promotes the formation of the tertiary amine product.2” This issue is addressed in the rejection where Harris et al. teach using different temperatures to promote the formation of a secondary amine followed by a tertiary amine. Applicant further refers to an expectation “that the isopropyl catalyst would perform equivalently to the butyl substituent.” Hamann et al. teach the importance of ligand steric hindrance where the 1,1’-bis(dimethylphosphino)ferrocene ligand was ineffective. Accordingly, the instant situation is closer to an optimization of a ligand rather than expecting different ligands to perform equivalently. The contents of the declaration have been previously discussed.
Further on page 8 of the response, Applicant assets the “claims recite that the temperature differential is sufficient to promote the formation of the tertiary amine product.” Applicant further asserts the prior art “should provide the guidance and direction that would lead one to combine adapt the known reactions to arrive at the process as claimed.” Applicant refers to a lack of reasonable expectation regarding the results with the isopropyl moiety. The evidence was discussed in the Action dated September 1st, 2021 
On page 9 of the response, Applicant addresses the teachings of Thayumanavan et al. and its lack of a teaching regarding “synthesis of a tertiary amine at an elevated reaction temperature.” One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The motivation for changing the temperature is found in the additional references such as Harris et al.
Further on page 9 of the response, Applicant states “Harrison does recognize the unique selectivity resulting from the presence of the isopropyl.” It appears that Applicant intended to state that “Harris does not recognize…”. This issue has been addressed above in that the evidence relied upon is not commensurate in scope with the instant claims. Further on page 9 of the response, Applicant states “the substrates used in Hamann are quite difference from the starting materials used in Thayumananvan.” Both Hamann et al. and Thaumanavan teach reaction between aryl halides and an aniline. See, for instance, entries 1-5 of Table 1 of Hamann et al. Applicant provides 
On page 10 of the response, Applicant refers to Declaration filed June 24th, 2021. Applicant asserts “the applied art, especially the teachings of the primary reference is not directed to a synthetic approach that is effective in the synthesis of high-purity triamines with large conjugated π-systems as used in modern OLEDS as hole transport materials.” This argument is not found persuasive since the instant claims are generic to making the same product as the primary reference. 
On pages 10 and 11 of the response, Applicant refers to the MPEP sections cited in the previous Action. Applicant reiterates evidence and assertions made in the declaration and asserts “The Examiner takes exception to the co-inventor’s experimentally based determination of isopropyl moiety criticality but offers no rationale as why the determination offered is not soundly based on structure.” As noted in MPEP 716.02(b), the burden is on Applicant to establish results are unexpected and significant. The sections in the MPEP describe the approach that should be taken the Office where demonstrations should be made relative to a closest prior art example and where the demonstrations must be commensurate in scope with the claims. For the reasons discussed previously and above, the evidence does not meet the guidance of the MPEP. Furthermore, the Examiner referred to additional art and the instant specification including the following on page 18:

    PNG
    media_image1.png
    95
    572
    media_image1.png
    Greyscale

The specification appears to imply that a lower amount of palladium affects the double arylation but the instant claim 1 places no limitation on the amount of palladium and/or ligand.
	Absent amendments or additional evidence, the arguments and declaration are not found persuasive since they do not appear to have compared the instantly claimed subject matter with the closest prior art and the demonstrated results do not appear to be commensurate in scope with the instant claims. 
	For these reasons, the rejection below under 35 USC 103 while modified to address Applicant’s amendments is maintained. All other rejections and objections made in the previous Action have been withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(1 of 1) Claims 1 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thayumanavan et al. Chem. Mater. 1997, 9, 3231-3235 in view of Harris et al. J. Org. Chem. 2000, 65, 5327-5333 and in further view of Hamann et al. J. Am. Chem. Soc. 1998, 120, 7369-7370 and in further view of Hagopian et al. Journal of Organometallic Chemistry 2006, 691, 4890-4900 and in further view of Korean Patent Document No. KR 2012119881 A by Bae et al. and in further view of U.S. Patent PGPub No. 2012/0068170 A1 by Pflumm et al. and in further view of Schlummer et al. Adv. Synth. Catal. 2004, 346, 1599-1626.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Thayumanavan et al. teach the following one-pot approach on page 3232:

    PNG
    media_image2.png
    151
    703
    media_image2.png
    Greyscale
.
Regarding structures, Thayumanavan et al. teach numerous examples in Table 1 on page 3233 where Ar1 and Ar2 are different aryl structures. The prior art teaches the arylation of a primary aromatic amine 9 of the formula A-NH2 with an aromatic compound of formula X-B where X is halogen (bromine) (4,4’-dibromobiphenyl) and then reaction of the secondary amine with an aromatic compound of formula X-C where X is halogen (bromine) to yield a tertiary aromatic amine wherein each of the moieties of the tertiary amine are aromatic moieties and one of the moieties contains a biphenyl unit either of biphenyl. Each reaction is performed in the presence of a base (sodium t-butoxide).
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The main difference between the prior art procedure and the instantly claimed procedure of claim 1 is the identity of the catalyst used in the prior art steps. The palladium complex of the prior art does not read on the scope recited in claim 1. The prior art teaches the use of the dppf ligand whereas the instant claims would require the use of a bis-(diisopropylphosphinoferrocene) ligand. Furthermore, the prior art appears to teach the same reaction temperature for the two reactions. Additional differences relative to the dependent claims are discussed below.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

While the prior art teaches using the same temperature, there would appear to be nothing in the prior art to indicate that any other temperatures were tested or that a single temperature was found to be ideal for both steps of the reaction. At least in the interest of optimizing yield and/or reaction time, a person having ordinary skill in the art would have been motivated to test different temperatures for the two phases of the reaction.
	Further regarding temperature, subsequent to the disclosure of the primary reference, Harris et al. teach the following method where an aniline starting material is reacted with two different aryl halides according to the following Scheme (page 5328):

    PNG
    media_image3.png
    551
    1012
    media_image3.png
    Greyscale
.
Harris et al. further teach the following on page 5328:

    PNG
    media_image4.png
    435
    746
    media_image4.png
    Greyscale

There would appear to be multiple aspects that would inform a person having ordinary skill in the art. First, Harris et al. teach that the use of an aryl chloride and an aryl bromide that has certain advantages of the reaction of the primary reference as follows (page 5328):

    PNG
    media_image5.png
    202
    458
    media_image5.png
    Greyscale

“Marder” as cited in Harris et al. is the primary reference by Thayumanavan et al. Accordingly, a person having ordinary skill in the art in seeking to obtain the advantage taught by Harris et al. would have been motivated to apply the an analogous approach to the substrates of Thayumanavan et al. Second, Harris et al. teach that utilizing the same reaction temperature for a multiple step procedure would not necessarily be desirable. For this reason, even if a person having ordinary skill in the art were to maintain the approach of Thayumanavan et al. of using two different aryl bromides, a 
	Regarding the ligand used by Thayumanavan et al., it does not appear that any particular screening or testing of additional ligands was performed. In the interest of optimizing the approach of Thayumanavan et al., a person having ordinary skill in the art would at least been motivated to test the use of ligands/catalysts that have been applied to analogous reactions. For instance, Hamann et al. teach (title) “Sterically Hindered Chelating Alkyl Phosphines Provide Large Rate Accelerations in Palladium-Catalyzed Amination of Aryl Iodides, Bromides, and Chlorides, and the First Amination of Aryl Tosylates.” Hamann et al. particularly teach the following on page 7369:

    PNG
    media_image6.png
    289
    562
    media_image6.png
    Greyscale

As a particular example of a ligand, Hamann et al. teach the following on page 7370:

    PNG
    media_image7.png
    118
    152
    media_image7.png
    Greyscale
.
Hamann et al. teach the use of a ligand where phosphorous is bound to t-butyl groups, i.e. for the following ligand:

    PNG
    media_image8.png
    323
    467
    media_image8.png
    Greyscale
.
Instant claim 1 encompasses the use of the following ligand:

    PNG
    media_image9.png
    179
    251
    media_image9.png
    Greyscale
.
It is first noted that Hamann et al. teach the following on page 7369:

    PNG
    media_image10.png
    122
    571
    media_image10.png
    Greyscale

Hamann et al. teach that the corresponding t-butyl based catalysts were effective. At least in the interest of optimizing the sterics of the particular ligands, a person having ordinary skill in the art would have been motivated to test the use of alkyl groups having sterics between the unsuccessful methyl groups and t-butyl groups including isopropyl groups. Furthermore, Hagopian et al. teach the following regarding ligands similar to dppf on page 4891:

    PNG
    media_image11.png
    211
    495
    media_image11.png
    Greyscale

Hagopian et al. further teach the following on page 4891:

    PNG
    media_image12.png
    121
    497
    media_image12.png
    Greyscale

The ligand labeled as dippf is instantly recited in claim 15. The authors further explain the purpose of studying additional ligands

    PNG
    media_image13.png
    114
    602
    media_image13.png
    Greyscale

Hagopian et al. further teach examples of aminations on page 4897 as follows:

    PNG
    media_image14.png
    229
    484
    media_image14.png
    Greyscale

Accordingly, a person having ordinary skill in the art in both seeking to understand the steric issues of the reaction taught by Hamann et al. would 2(dba)3) and 15.
Regarding instant claim 16, which appears to require two distinct steps, Thayumanavan et al. teach that improvements in yield can be obtained as follows on page 3232:

    PNG
    media_image15.png
    107
    573
    media_image15.png
    Greyscale

At least in the interest of comparing the results from the one-pot approach to the stepwise procedure, a person having ordinary skill in the art would have been motivated to test the sequence of steps of claim 16 where the secondary amine is separated. Claim 16 (since it is dependent upon claim 1) would still require a “one-pot” approach but where intermediate separation steps are performed in the same vessel would still read on the instant claim 16. Regarding the sequence of addition in claim 16, the general procedure disclosed by Thayumanavan et al. as disclosed on page 3234 involves a particular order of addition where bromo compound was added to a mixture of palladium and ligand followed by base and amine in a solvent. MPEP 2144.04(IV)(C) discusses changes in the sequence of adding ingredients. A person having ordinary skill in the art in applying the general procedure of Thayumanavan et al. would be have either been motivated to test order of addition for any improvements or considered them equivalent means of accomplishing the same task of adding reactants and 
Regarding Applicant’s instant elected species as well as claims 9, 11 and 12 that recite structures not explicitly taught above, the use of analogous reactants in a known process is prima facie obvious. In re Durden, 226 USPQ 359 (1985). Once the general reaction has been shown to be old, the burden is on Applicants to present reasons or authority for believing that a group on the starting material would take part in or affect the basic reaction and thus alter the nature of the product or the operability of the process. Furthermore, a person having ordinary skill in the art would have been familiar with structures that are generally produced by an iterative amination approach. For instance, Bae et al. teach the following transformation in paragraph [0057] of the original document:

    PNG
    media_image16.png
    299
    528
    media_image16.png
    Greyscale
 .
The machine translation teaches the use of N-phenyl-9H-fluorine-2-amine to arrive at Applicant’s instant elected species via a palladium catalyzed amination reaction. Regarding the secondary amine, Bae et al. do not appear 

    PNG
    media_image17.png
    367
    602
    media_image17.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have been familiar with analogous approaches including examples where dppf (which is cited as the background for Hamann et al.) is used. 
	Regarding claim 18, a person having ordinary skill in the art would have been familiar with typical temperatures used for amination reactions that would overlap with the instant range. For instance, Schlummer et al. teach the following on page 1606:

    PNG
    media_image18.png
    164
    479
    media_image18.png
    Greyscale

Accordingly, a person having ordinary skill in the art in optimizing the temperature discussed above would have been motivated to use temperatures overlapping with the instant claims where the breakpoint of 90° C is the midpoint of the range taught by the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626